SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS MATERIAL FACT Petrobras’ Proven Reserves in 2012 Rio de Janeiro, January 14 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces its proved oil and natural gas reserves, assessed at the end of 2012 according to the Securities and Exchange Commission – SEC criteria. Petrobras’ Proven Reserves in 2012 On December 31 st , 2012 proven reserves according to SEC criteria reached 12.884 billion boe, representing an increase of 0.1% from the previous year, distributed as shown: Proven Reserves - SEC Volume (billion boe) % Brazil 12.263 95 International 0.621 5 Total In 2012, 0.896 billion boe were appropriated to Proven Reserves and 884 million boe were produced, resulting in an increase of 0.011 billion boe compared to 2011 reserves (12.873 billion boe). Proven Reserves Breakdown – SEC Volume (billion boe) A) Proven Reserves in December / 2011 12.873 B) Cumulative Production in 2012 (0.884) C) Appropriation of Proven Reserves in 2012 0.896 D) Annual Variation (B + C) 0.012 E) Proven Reserves in December / 2012 (A + D) According to SEC criteria, for each barrel of oil equivalent extracted in 2012, 1.01 barrels of oil equivalent were appropriated, resulting in a reserve replacement ratio of 101%. The Reserves-to-Production Ratio (R/P) was 14.6 years. Proven Reserves in Brazil On December 31 st , 2012 proved oil and natural gas reserves in fields under Petrobras’ concession in Brazil, according to SEC criteria, reached billion barrels of oil equivalent (boe), representing the maintenance of 2011 proven reserves. Proven Reserves – SEC criteria Volume % Oil + Condensate (billion bbl) 10.539 86 Natural Gas (billion m
